Citation Nr: 1414947	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-04 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for benign prostatic hypertrophy (BPH), claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In July 2010, the Veteran testified at a hearing before the undersigned.  A transcript (Tr.) of the proceeding is of record.  

In August 2012 and August 2013, the Board remanded the Veteran's claims for additional evidentiary development.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is unrelated to any aspect of his active military service, including his service-connected Type II diabetes mellitus.

2.  The Veteran's BPH is unrelated to any aspect of his active military service, including his service-connected Type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  Service connection for erectile dysfunction is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).
2.  Service connection for BPH is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA disability benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim:  Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

In this case, VCAA notice was provided through a letter issued in February 2007, prior to the initial rating decision.  The letter specifically advised the Veteran of the evidence needed to substantiate his service-connection claims, as well as his responsibilities, and those of VA, for obtaining such evidence.  In addition, that letter described in detail how VA assigns a disability rating and an effective date following the grant of service connection.  As such, that letter not only comported with the Pelegrini notice provisions but also satisfied the heightened VCAA requirements set forth in Dingess.  Accordingly, the Board finds that VA has fully met its duty to notify the Veteran under 38 C.F.R. § 3.159(b).

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c)(4).  The AOJ has obtained copies of the Veteran's service treatment records, relevant VA records, and all private records that he has identified in support of his claims.  There is no indication of any pertinent evidence that remains outstanding in this case. 

In addition to developing the record as detailed above, the AOJ has assisted the Veteran by affording him a December 2012 VA examination.  While not wholly sufficient for rating purposes, the report of that examination has been supplemented by a clarifying opinion, which has been rendered pursuant to the Board's latest remand.  Neither the Veteran nor his representative has taken exception to that November 2013 opinion.  There also is no other indication that it is insufficient to decide the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board considers it unnecessary to remand for an additional VA examination or medical opinion in this case.  

The Board likewise considers it unnecessary to remand for an additional hearing in this case as the Veteran has already had the opportunity to testify before the undersigned.  See 38 C.F.R. § 20.700(a) (2013).  The transcript of the July 2010 hearing reflects that the undersigned set forth the issues on appeal at the start of the proceeding, then focused on the elements necessary to substantiate those claims and sought to identify any further development that was required.  See Board Hearing Tr. at 2, 8-10.  Such actions satisfied the duties of a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the 38 C.F.R. § 3.103(c)(2) provisions apply to a hearing before the Board).  Notably, the Veteran has not alleged, and the evidence has not otherwise shown, a failure to comply with 38 C.F.R. § 3.103(c)(2), or a similar prejudicial error, on the part of the undersigned.  Moreover, there is no indication that the Veteran has been denied due process, either during his hearing or at any other time throughout the appeal.  

Furthermore, the Board is satisfied that its prior remand directives have met with substantial compliance by the AOJ, which has obtained the Veteran's outstanding medical records and has afforded him the aforementioned VA examination and clarifying opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AOJ has also undertaken appropriate efforts to ensure that the record is complete for rating purposes prior to readjudicating the Veteran's claims in a November 2013 Statement of the Case (SSOC).  Notably, that SSOC has expressly referenced the November 2013 clarifying opinion, which constitutes the only substantive addition to the claims file since the last adjudication.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Merits of the Claims for Service Connection

The Veteran contends that his service-connected Type II diabetes mellitus contributed to the onset of his erectile dysfunction and BPH.  As such, he claims that service connection is also warranted for those genitourinary disabilities. 

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Establishing service connection on a direct basis requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the present disability and the disease or injury incurred or aggravated during active service.  See 38 C.F.R. § 3.303 (2013); Hickson v. West, 12 Vet. App. 247, 253 (1999).
Establishing service connection on a secondary basis requires evidence of (1) a current disability, (2) a service-connected disability, and (3) a nexus between the two.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additionally, as is relevant here, 38 C.F.R. § 3.310(b) directs that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disability will itself be service connected, with compensation payable for the degree of disability over and above that which existed prior to the aggravation.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the record is replete with complaints and clinical findings of erectile dysfunction and BPH.  Such evidence of current disability is sufficient to meet the threshold Hickson and Wallin elements.

In contrast, the remaining Hickson elements have not been fully satisfied.  In this regard, the Board recognizes that the Veteran served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, and, thus, is presumed to have been exposed to herbicides while on active duty.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013).  However, neither his erectile dysfunction nor his BPH has been presumptively linked to such exposure under 38 C.F.R. § 3.309(e).  There is also no indication of a direct link between either of those genitourinary disabilities and the Veteran's presumed herbicide exposure or, indeed, any other aspect of his active service.  See 38 C.F.R. § 3.310(b) (2013); see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  To the contrary, the Veteran has not submitted any evidence that relates his erectile dysfunction or his BPH to his active service, including on the basis of persistent or recurrent symptoms.  See 38 C.F.R. § 3.303(d) (2013).  Consequently, while cognizant that a "valid medical opinion" is not strictly required to establish nexus, the Board finds that, in this case, no competent lay evidence has been presented that directly links the Veteran's erectile dysfunction or BPH to his active service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  It follows that service connection for those genitourinary disabilities may not be granted under a direct theory of entitlement.  Tellingly, the Veteran has effectively conceded as much by not attributing those disabilities to his service directly but, instead, relying upon a secondary theory of entitlement. 
As discussed, the Veteran has alleged that his erectile dysfunction and BPH are related to his diabetes mellitus.  Service connection is currently in effect for that disease and, thus, the second element of Wallin is substantiated.  As such, the appeal turns on whether a nexus exists between that service-connected disease and one or both of the disabilities for which VA benefits are presently sought.

With respect to this third and final Wallin element, the record contains conflicting medical opinions.  Notably, however, the only such opinion that lends supports to the erectile dysfunction claim is a written statement from a private clinician, indicating that the Veteran's diabetes mellitus is "contributing significantly to his impotence."  See July 2010 Correspondence from Dr. S.W.H.  Similarly, the sole opinion that favors the BPH claim is an account from the same private clinician, which the Veteran himself has orally related, indicating that his prostate condition is also due to his diabetes mellitus.  See Board Hearing Tr. at 7.

As a licensed physician, Dr. S.W.H. is competent to offer an opinion on the etiology of the Veteran's erectile dysfunction.  See Black v. Brown, 10 Vet. App. 279 (1997) (in determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Moreover, even as a layperson, the Veteran is capable of relating a similar opinion from Dr. S.W.H. regarding the etiology of the other disability at issue in this appeal.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a lay person is competent to testify as to factual matters of which he has first-hand knowledge through observation or experience).  Nevertheless, the Board considers it significant that neither of the etiological opinions rendered by, or attributed to, Dr. S.W.H. is supported by a detailed rationale.  To the contrary, those private medical opinions contain no underlying explanation, nor do they otherwise display a familiarity with the pertinent facts of record.  Absent such a rationale or evidentiary review, those opinions are insufficient for the Board to come to a decision in this case.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed decision on a claim).  

Accordingly, the Board has remanded the Veteran's claims for additional medical opinions, the first of which is encompassed in the report of his December 2012 VA examination.  Notably, that report clearly indicates that the Veteran's diabetes mellitus is not the cause of his erectile dysfunction or his BPH.  In this regard, the reviewing VA clinician has explained that, while the Veteran's diabetes mellitus was diagnosed in 2005, his genitourinary disabilities manifested approximately three years earlier, in 2002.  See December 2012 VA examination Report at 22, 26.  

While thus accounting for the lack of secondary causation, however, the December 2012 VA examination report does not contain findings that are responsive to the question of secondary aggravation, as contemplated by 38 C.F.R. § 3.310(b) and Allen, 7 Vet. App. at 448.  Consequently, the Board has elicited a clarifying opinion from the clinician responsible for that VA examination report.  Rendered in November 2013, the clarifying opinion indicates that, just as the Veteran's diabetes has not caused his erectile dysfunction or BPH, it also has not aggravated either of those genitourinary disabilities beyond its natural progression.  

In this regard, the VA examiner has noted that the Veteran, by his own admission, has experienced the same level of erectile dysfunction since 2002.  As such, the VA examiner has determined the Veteran's inability to achieve an erection or penetration has been unaffected by his intercurrent diabetes diagnosis, or by any  medication prescribed to treat that disease.  See November 2013 VA Opinion at 2.  

Conversely, the VA examiner has conceded that the Veteran's BPH has worsened since his diabetes was diagnosed, as evidenced by his subsequent progression from non-obstructing to obstructing lower urinary tract symptoms, culminating in a June 2010 cystoscopy.  See November 2013 VA Opinion at 4.  Nevertheless, the VA examiner has determined that the Veteran's service-connected disability has no bearing on the exacerbation of his prostate disorder, citing a recently published medical study that found no correlation in the progression of BPH and related lower urinary tract symptoms in patients undergoing concurrent treatment for diabetes.  See id. (citing January 2012 article from the Journal of Urology).

The Veteran has not submitted any documentation that refutes the findings contained in the December 2012 examination report and the November 2013 clarifying opinion, nor has he informed VA of how to obtain such evidence on his behalf.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street").  Therefore, absent any showing to the contrary, the Board considers the VA examination report and clarifying opinion to jointly constitute a sufficient evidentiary foundation upon which to base its decision.  See Stefl, 21 Vet. App. at 123; Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (holding that, when confronted with conflicting opinion evidence, the Board may favor one opinion over another as long as it adequately explains its reasoning).  

Indeed, while the deficiencies in the December 2012 examination report, as to the question of secondary aggravation, have been addressed in the November 2013 clarifying opinion, one does not contradict the other.  Moreover, taken together, the VA examination report and the clarifying opinion are responsive to all of the central questions raised in this appeal, including whether the Veteran's diabetes mellitus caused or aggravated his erectile dysfunction or his BPH.  Furthermore, in contrast to the earlier written findings from the Veteran's treating physician, the VA examination report and clarifying opinion are not only predicated on an in-depth clinical examination, but also on a thorough review of the claims file.  As such, that VA examination report and opinion collectively signal a robust understanding of the pertinent history of the case.  This bolsters their overall probative value for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that while the Federal Rules of Evidence are not binding on the Board, the rules on expert witness testimony provide useful guidance in assessing the probative weight of medical opinions); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed decision).  The clear and unequivocal nature of that VA examination report and clarifying opinion, in tandem with their detailed rationales and incorporation of pertinent medical literature, further adds to their evidentiary weight.  See id.; Wallin, 11 Vet. App. at 513 (noting that the submission of pertinent medical literature, in combination with a medical nexus opinion, may be considered probative evidence in support of a claim for service connection). 

In addition, the Board considers it significant that neither the December 2012 VA examination report nor the November 2013 clarifying opinion is controverted by any other evidence of comparable probative weight.  The Board recognizes that the Veteran himself strongly disagrees with that examination report and clarifying opinion, and believes that his diabetes mellitus is casually related to both his erectile dysfunction and his BPH.  However, while competent to the relay the impressions of his treating clinician in this regard, the Veteran has not demonstrated that he has the requisite expertise to offer his own opinions on such complex questions, which exceed the scope of common medical knowledge.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  As such, the Veteran's lay assertions, standing alone, are insufficient to controvert the findings of the VA examiner.  Similarly, the Board is unable to exercise its own medical judgment to find that a nexus exists between the Veteran's service-connected diabetes mellitus and his genitourinary disabilities when the VA examiner has concluded otherwise.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from exercising its independent judgment to resolve medical questions).

Having thus established the probative value of the December 2012 VA examination report and the November 2013 clarifying opinion, the Board finds that the etiological findings contained therein collectively tip the balance of the evidence against the Veteran's service-connection claims.  

As discussed above, not only does the December 2012 VA examination report clearly indicate that the Veteran's diabetes mellitus is not the cause of his erectile dysfunction and BPH, but the November 2013 clarifying opinion also explains unequivocally that this service-connected disease has not increased the severity of either genitourinary disability beyond its natural progression.  Thus, even taking into account the aggravation provisions set forth in 38 C.F.R. § 3.310(b), a nexus between the Veteran's service-connected and nonservice-connected conditions has not been established.  It follows that the final element of Wallin is not met in this case and that secondary service connection is therefore unwarranted.

The Board has considered whether any other theory of entitlement would allow the Veteran to prevail in his claims for erectile dysfunction and BPH.  However, neither of those disabilities is classified as a chronic disease for which service connection may be rebuttably presumed if it manifests within the initial post-service year.  See 38 C.F.R. § 3.309(a) (2013).  Similarly, VA benefits may not be established through a showing of continuity of symptomatology, which, in any event, has not been demonstrated in this case.  See Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to chronic diseases listed in 38 C.F.R. § 3.309(a)).

In summary, the Board finds that the evidence of record is insufficient to satisfy the final Hickson and Wallin elements and that service connection is thus unwarranted on either a direct or a secondary basis.  The Veteran is also not entitled to service connection under any other theories of entitlement, including the presumptive provisions outlined above.  Accordingly, the Board finds that the benefit of the doubt rule is not for application and that the claims presented in this appeal must be denied.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2013).   


ORDER

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for benign prostatic hypertrophy is denied.



____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


